Citation Nr: 1747901	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-20 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected residuals of a neck injury and degenerative joint disease of the cervical spine (cervical spine disability). 

2.  Entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 based on the need for convalescence following a decompression anterior cervical discectomy and fusion (neck surgery) on October 31, 2016. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1972 to April 1975 and from March 1979 to September 1994.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2009 and March 2017 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2017.  A copy of the transcript of that hearing has been associated with the claims file.   
  
This case was previously remanded by the Board, in September 2016, for further development.  The RO performed the necessary development and is therefore in compliance with the May 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the course of this appeal, in a November 2016 rating decision, the RO increased the Veteran's disability rating for his cervical spine disability, assigning a 20 percent rating effective January 28, 2009.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In this case, the Veteran was not awarded the maximum rating for his cervical spine disability.  Therefore, the issue remains in appellate status.  

The Board notes that the issue of entitlement to a temporary total evaluation for neck surgery has been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

At his June 2017 hearing, the Veteran testified that he was receiving pain management treatment for his cervical spine disability at a private clinic in Copperas Cove, Texas.  VA medical center records also reflect that the Veteran has been receiving this treatment since at least April 2016.  In addition, the Veteran testified that he remained under observation by a private physician, Dr. T. L., who performed his October 2016 neck surgery.  However, the record does not reflect that efforts were made by the RO to obtain medical records from the pain management clinic or Dr. T. L.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Thus, on remand, the Veteran must be provided an opportunity to identify and authorize release of relevant private treatment records, specifically to include those related to his pain management treatment in Copperas Cove and treatment by Dr. T. L.  If the Veteran identifies outstanding private treatment records, appropriate efforts must be made to obtain the records and associate them with the claims file.  38 C.F.R. § 3.159(c)(1) (2017).

Regarding the claim of entitlement to a temporary total evaluation for neck surgery, the Board finds that the Veteran submitted a July 2017 statement that constitutes a timely notice of disagreement with the March 2017 rating decision.  Further review of the record shows that the Veteran was not provided a statement of the case in response to his notice of disagreement.  Where a notice of disagreement has been filed with regard to a claim, and a statement of the case has not been issued, the appropriate Board action is to remand the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, any additional current treatment records, to include from VA medical centers, should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file, to include records of treatment from the Copperas Cove pain management clinic and from Dr. T. L.  

2.  Issue a statement of the case on the issue of entitlement to a temporary total evaluation for neck surgery.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal with respect to that issue, return the issue to the Board.

3.  Then, readjudicate the Veteran's claim of entitlement to a rating in excess of 20 percent for service-connected residuals of a neck injury and degenerative joint disease of the cervical spine.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




